Mr. Justice Doris,
dissenting. I agree with the position taken by the Board of Bar Examiners in denying the petitioner’s motion for admission to the bar of this state without examination. In my opinion, service by the petitioner with Rhode Island Legal Services, Inc., does not satisfy the “actual practice requirement” provision of Supreme Court Rule 34. In addition, I believe that it was never *201intended by this court that time spent operating under a special license such as that enjoyed by the petitioner could be counted as fulfilling the 5-year requirement of Rule 34: I am not persuaded that the petitioner was in any way misled by the rule, nor can I agree that he would be in any way prejudiced by our requiring strict compliance therewith.
Cary J. Coen, for petitioner.
Alfred B. Stapleton, Chairman, Board of Bar Examiners, for respondent.
The action of the majority in granting the petitioner’s motion does not seem to me to be justifiable under all the circumstances. I therefore respectfully dissent.